Exhibit 10.1

CHANGE IN CONTROL,

SEVERANCE AND EMPLOYMENT AGREEMENT

FOR STEVEN SCHACHTEL

THIS CHANGE IN CONTROL, SEVERANCE AND EMPLOYMENT AGREEMENT (the “Agreement”), is
made as of August 2, 2006, among Lakeland Bancorp, Inc. (the “Holding Company”),
a New Jersey corporation with headquarters at 250 Oak Ridge Road, Oak Ridge, New
Jersey 07438, Lakeland Bank (the “Bank”), a New Jersey chartered commercial
bank, with headquarters at 250 Oak Ridge Road, Oak Ridge, New Jersey 07438 (the
Holding Company and the Bank are collectively referred to herein as the
“Company”), and Steven Schachtel (the “Executive”).

BACKGROUND

WHEREAS, the Executive is employed as President of the Lakeland Bank Equipment
Leasing Division (the “Division”); and

WHEREAS, the Company believes that the future services of the Executive are of
great value to the Company and that it is important for the growth and
development of the Company, including the Division, that the Executive continue
in his position; and

WHEREAS, the Board of Directors of the Holding Company (the “Board”) believes it
is imperative that the Company be able to rely upon the Executive to continue in
his position in the event that the Holding Company receives any proposal from a
third person concerning a possible business combination with, or acquisition of
equity securities of, the Company, and that they be able to receive and rely
upon his advice, if they request it, as to the best interests of the Company and
its shareholders, without concern that the Executive might be distracted by the
personal uncertainties and risks created by such a proposal; and

WHEREAS, to achieve that goal, and to retain the Executive’s services prior to
any such activity, the Company and the Executive have agreed to enter into this
Agreement to provide the Executive with continued employment and to govern the
Executive’s termination benefits in the event of a Change in Control, as
hereinafter defined,

NOW, THEREFORE, to assure the Company that it will have the continued dedication
of the Executive and the availability of his advice and counsel notwithstanding
the possibility,



--------------------------------------------------------------------------------

threat or occurrence of a bid to take over control of the Company, and to induce
the Executive to remain in the employ of the Company, and for other good and
valuable consideration, the Company and the Executive, each intending to be
legally bound, hereby agree as follows:

1.     Definitions.

a.     Cause.   For purposes of this Agreement, “Cause” with respect to the
termination by the Company of Executive’s employment shall mean (i) failure by
the Executive to materially perform his duties for the Company under this
Agreement after at least one (1) warning in writing from the chief executive
officer of the Holding Company identifying specifically any such material
failure and offering a reasonable opportunity to cure such failure; (ii) the
willful engaging by the Executive in material misconduct which causes material
injury to the Company; or (iii) conviction of a crime (other than a traffic
violation), habitual drunkenness, drug abuse, or excessive absenteeism other
than for illness, after a warning (with respect to drunkenness or absenteeism
only) in writing from the chief executive officer of the Holding Company to
refrain from such behavior. No act or failure to act on the part of the
Executive shall be considered willful unless done, or omitted to be done, by the
Executive not in good faith and without reasonable belief that the action or
omission was in the best interest of the Company. The Company shall have the
burden of proving “Cause” by clear and convincing evidence.

b.     Change in Control.   For purposes of this Agreement, a “Change in
Control” shall mean the occurrence of any of the following events with respect
to the Holding Company:

(A)     the consummation of any consolidation or merger of the Holding Company
in which the Holding Company is not the continuing or surviving corporation or
pursuant to which shares of the Holding Company’s common stock (“Common Stock”)
would be converted into cash, securities or other property, other than a merger
of the Holding Company in which the holders of the shares of the Holding
Company’s Common Stock immediately prior to the merger have the same
proportionate ownership of common stock of the surviving corporation immediately
after the merger; or

(B)     the consummation of any sale, lease, exchange or other transfer (in one
transaction or a series of related transactions) of all, or substantially all,
of the assets of the Holding Company, other than to a subsidiary or affiliate;
or

 

-2-



--------------------------------------------------------------------------------

(C)     an approval by the shareholders of the Holding Company of any plan or
proposal for the liquidation or dissolution of the Holding Company; or

(D)     any action pursuant to which any person (as such term is defined in
Section 13(d) of the Exchange Act), corporation or other entity (other than any
person who owns more than ten percent (10%) of the outstanding Common Stock on
the date this Agreement is entered into, the Holding Company or any benefit plan
sponsored by the Holding Company or any of its subsidiaries) shall become the
“beneficial owner” (as such term is defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of shares of capital stock entitled to vote
generally for the election of directors of the Holding Company (“Voting
Securities”) representing fifty-one percent (51%) or more of the combined voting
power of the Holding Company’s then outstanding Voting Securities (calculated as
provided in Rule 13d-3(d) in the case of rights to acquire any such securities),
unless, prior to such person so becoming such beneficial owner, the Board shall
determine that such person so becoming such beneficial owner shall not
constitute a Change in Control; or

(E)     the individuals (x) who, as of the date on which this Agreement is
entered into, constitute the Board (the “Original Directors”) and (y) who
thereafter are elected to the Board and whose election, or nomination for
election, to the Board was approved by a vote of at least two thirds of the
Original Directors then still in office (such directors being called “Additional
Original Directors”) and (z) who thereafter are elected to the Board and whose
election, or nomination for election, to the Board was approved by a vote of at
least two thirds of the Original Directors and Additional Original Directors
then still in office, cease for any reason to constitute a majority of the
members of the Board.

c.     Contract Period.   “Contract Period” shall mean the period commencing on
the day immediately preceding a Change in Control (provided that the Change in
Control occurs during the term of this Agreement, as described in Section 13(a)
hereof) and ending on the earlier of (i) the third anniversary of the Change in
Control, (ii) the date the Executive would attain age 65, or (iii) the death of
the Executive.

d.     Exchange Act.   “Exchange Act” means the Securities Exchange Act of 1934,
as amended.

 

-3-



--------------------------------------------------------------------------------

e.     Good Reason.   When used with reference to a voluntary termination by
Executive of his employment with the Company, “Good Reason” shall mean any of
the following, if taken without Executive’s express written consent:

(i)     The assignment to Executive of any duties inconsistent with, or the
reduction of authority, powers or responsibilities associated with, Executive’s
position, title, duties, responsibilities and status with the Company
immediately prior to a Change in Control (a ”Change in Assignment”) or any
removal of Executive from, or any failure to re-elect Executive to, any
position(s) or office(s) Executive held immediately prior to such Change in
Control. A change in position, title, duties, responsibilities and status or
position(s) or office(s) following a Change in Control shall constitute a Change
in Assignment unless the Executive’s new title, duties and responsibilities are
accepted in writing by the Executive, in the sole discretion of the Executive;

(ii)     A reduction by the Company in Executive’s annual base compensation as
in effect immediately prior to a Change in Control;

(iii)     A failure by the Company to continue for Executive any commission plan
in which Executive participated immediately prior to the Change in Control or a
failure by the Company to continue Executive as a participant in such plan on at
least the same basis as Executive participated in such plan prior to the Change
in Control;

(iv)     After a Change in Control, the Company’s transfer of Executive to
another geographic location outside of New Jersey or more than twenty-five
(25) miles from his present office location, except for required travel on the
Company’s business to an extent substantially consistent with Executive’s
business travel obligations immediately prior to such Change in Control;

(v)     The failure by the Company to continue in effect for Executive any
employee benefit plan, program or arrangement (including, without limitation,
any 401(k) plan, pension plan, life insurance plan, health and accident plan or
disability plan) in which Executive is participating immediately prior to a
Change in Control (except that the Company may institute or continue plans,
programs or arrangements providing Executive with substantially similar
benefits); the taking of any action by the Company after a Change in Control
which would adversely affect Executive’s participation in or materially reduce
Executive’s benefits under, any

 

-4-



--------------------------------------------------------------------------------

of such plans, programs or arrangements, the failure to continue, or the taking
of any action which would deprive Executive of, any material fringe benefit
enjoyed by Executive immediately prior to such Change in Control; or the failure
by the Company to provide Executive with the number of paid vacation days to
which Executive was entitled immediately prior to such Change in Control; or

(vi)     The failure by the Company to obtain an assumption in writing of the
obligations of the Company to perform this Agreement by any successor to the
Company and to provide such assumption to the Executive upon consummation of the
event giving rise to the Change in Control.

2.     Employment.   During the Contract Period, the Company hereby agrees to
employ the Executive, and the Executive hereby accepts employment, upon the
terms and conditions set forth herein.

3.     Position.   During the Contract Period, the Executive shall be employed
as the President of the Division, or such other corporate or divisional profit
center as shall then be the principal successor to the business, assets and
properties of the Division, with substantially the same title and the same
duties and responsibilities as before the Change in Control. The Executive shall
devote his full time and attention to the business of the Company, and shall not
during the Contract Period be engaged in any other business activity. This
Section shall not be construed as preventing the Executive from managing any
investments of his which do not require any substantial service on his part in
the operation of such investments.

4.     Cash Compensation.   During the Contract Period, the Company shall pay to
the Executive base compensation equal to the annual salary that was paid to the
Executive by the Company during the twelve (12) months immediately prior to the
Change in Control. In addition, during the Contract Period, the Executive shall
continue to participate in any commission plan in which the Executive
participated immediately prior to the Change in Control. The annual salary
portion of base compensation shall be payable in installments in accordance with
the Company’s usual payroll method. Any commissions earned by the Executive
shall be payable at the time and in the manner in which the Company paid such
commissions prior to the Change in Control.

 

-5-



--------------------------------------------------------------------------------

5. Expenses and Fringe Benefits.

a.     Expenses.   During the Contract Period, the Executive shall be entitled
to reimbursement for all business expenses incurred by him with respect to the
business of the Company in the same manner and to the same extent as such
expenses were previously reimbursed to him immediately prior to the Change in
Control.

b.     Automobile.   During the Contract Period, the Company shall provide
Executive with the use of an automobile at least comparable to the automobile
provided to him prior to the Change in Control. During the Contract Period, the
Executive shall be entitled to reimbursement from the Holding Company for all
costs and expenses incurred in operating such automobile.

c.     Other Benefits.   The Executive also shall be entitled to vacations and
sick days, in accordance with the practices and procedures of the Company, as
such existed immediately prior to the Change in Control. During the Contract
Period, the Executive also shall be entitled to participate in the Company’s
401(k) plan and the Bank’s profit sharing plan, and shall be entitled to
hospital, health, medical and life insurance, and any other benefits enjoyed,
from time to time, by senior officers of the Company, all upon terms as
favorable as those enjoyed by other senior officers of the Company, except that
the Executive shall not be entitled to participate in the Company’s bonus, stock
option or restricted stock plans. Notwithstanding anything in this Section 5 to
the contrary, if the Company adopts any change in the expenses allowed to, or
fringe benefits provided for, senior officers of the Company, and such policy is
uniformly applied to all senior officers of the Company (and any successor or
acquirer of the Company), then no such change shall be deemed to be contrary to
this Section.

6.     Termination for Cause.   During the Contract Period, the Company shall
have the right to terminate the Executive for Cause, upon written notice to him
of the termination, which notice shall specify the reasons for the termination.
In the event of a valid termination for Cause, the Executive shall not be
entitled to any further compensation or benefits under this Agreement.

7.     Disability.   During the Contract Period, if the Executive becomes
permanently disabled, or is unable to perform his duties hereunder for six
(6) consecutive months, the Company may terminate the employment of the
Executive. In such event, the Executive shall

 

-6-



--------------------------------------------------------------------------------

not be entitled to any further benefits under this Agreement other than payments
under any disability policy which the Company may obtain for the benefit of
senior officers generally.

8.     Death Benefits.   Upon the Executive’s death during the Contract Period,
the Executive shall be entitled to the benefits of any life insurance policy
paid for by the Company and naming the estate of the Executive as the
beneficiary or having allowed the Executive to name the beneficiary, but his
estate shall not be entitled to any further benefits under this Agreement.

9.     Termination Without Cause or Resignation for Good Reason.   The Company
may terminate the Executive without Cause during the Contract Period by written
notice to the Executive, or the Executive may resign for Good Reason during the
Contract Period upon four (4) weeks’ prior written notice to the Company
specifying the Good Reason. If the Company terminates the Executive’s employment
during the Contract Period without Cause or if the Executive resigns for Good
Reason, the Company shall, on the tenth (10th) business day following the
Executive’s termination of employment, pay the Executive a lump sum equal to two
(2) times the highest annual salary paid to the Executive during any of the
three (3) calendar years immediately prior to the Change in Control (the “Lump
Sum Payment”); provided, however, that the Company shall not be in breach of
this Agreement if such Lump Sum Payment is paid within twenty (20) business days
following the Executive’s termination of employment; and provided, further,
however, that if necessary to comply with Section 409A(a)(2)(B) of the Internal
Revenue Code of 1986, as amended (the “Code”) concerning payments to “specified
employees”, the Lump Sum Payment shall be paid on the first business day of the
seventh month following the Executive’s termination of employment (or on death,
if earlier), together with interest thereon during the period of such
restriction at a rate, per annum, equal to the applicable federal short-term
rate (compounded monthly) in effect under Section 1274(d) of the Code on the
Executive’s date of termination of employment (the “Date of Termination”). The
Executive shall be a “specified employee” for the 12-month period beginning on
the first day of the fourth month following each “Identification Date” if he is
a “key employee” (as defined in Section 416(i) of the Code without regard to
Section 416(i)(5) thereof) of the Company at any time during the 12-month period
ending on the “Identification Date.” For purposes of the foregoing, the
Identification Date shall be December 31. During the remainder of the Contract
Period, the Company also shall continue to provide the Executive with and pay
for medical and hospital

 

-7-



--------------------------------------------------------------------------------

insurance, disability insurance and life insurance, as were provided and paid
for at the time of the termination of his employment with the Company. The
Executive shall also have the right to purchase from the Company, at book value
price, such automobile of the Company, if any, as was used by the Executive
while employed by the Company.

The Executive shall not have a duty to mitigate the damages suffered by him in
connection with the termination by the Company of his employment without Cause
or a resignation for Good Reason during the Contract Period.

10.     Resignation Without Good Reason.   The Executive shall be entitled to
resign from the employment of the Company at any time during the Contract Period
without Good Reason, but upon such resignation the Executive shall not be
entitled to any additional compensation for the time after which he ceases to be
employed by the Company, and shall not be entitled to any of the other benefits
provided hereunder. No such resignation shall be effective unless in writing
with four weeks’ notice thereof.

11.     Non-Disclosure of Confidential Information.   In consideration of the
covenants of the Company herein, the Executive agrees as follows:

(a)     The Executive hereby agrees and acknowledges that he has and has had
access to or is aware of Confidential Information. The Executive hereby agrees
that he shall keep strictly confidential and will not during and after his
employment with the Company, without the Company’s express written consent,
divulge, furnish or make accessible to any person or entity, or make use of for
the benefit of himself or others, any Confidential Information obtained,
possessed, or known by him except as required in the regular course of
performing the duties and responsibilities of his employment by the Company
while in the employ of the Company, and that he will, prior to or upon the Date
of Termination deliver or return to the Company all such Confidential
Information that is in written or other physical or recorded form or which has
been reduced to written or other physical or recorded form, and all copies
thereof, in his possession, custody or control. The foregoing covenant shall not
apply to (i) any Confidential Information that becomes generally known or
available to the public other than as a result of a breach of the agreements of
the Executive contained herein, (ii) any disclosure of Confidential Information
by the Executive that is expressly required by judicial or administrative order;
provided however that the Executive shall have (x) notified the Company as
promptly as

 

-8-



--------------------------------------------------------------------------------

possible of the existence, terms and circumstances of any notice, subpoena or
other process or order issued by a court or administrative authority that may
require him to disclose any Confidential Information, and (y) cooperated with
the Company, at the Company’s request, in taking legally available steps to
resist or narrow such process or order and to obtain an order or other reliable
assurance that confidential treatment will be given to such Confidential
Information as is required to be disclosed.

(b)     For purposes of this Agreement, “Confidential Information” means all
non-public or proprietary information, data, trade secrets, “know-how”, or
technology with respect to any products, designs, improvements, research,
styles, techniques, suppliers, clients, markets, methods of distribution,
accounting, advertising and promotion, pricing, sales, finances, costs, profits,
financial condition, organization, personnel, business systems (including
without limitation computer systems, software and programs), business
activities, operations, budgets, plans, prospects, objectives or strategies of
the Company.

12.     Post-Employment Obligations.   In consideration of the covenants of the
Company herein, the Executive agrees as follows:

(a)     The Executive agrees that while he is in the employ of the Company and
during the Post-employment Period (as defined below), he shall not, without the
prior written consent of the Company, directly or indirectly, employ, solicit
for employment, or advise or recommend to any other person that they (i) employ
or solicit for employment or retention as a consultant, any person who is, or
was at any time within twelve (12) months prior to the Date of Termination, an
employee of, or exclusive consultant to, the Company or (ii) communicate with or
solicit any customer of the Company who is, or was at any time within twelve
(12) months prior to the Date of Termination, a customer of the Company, in any
manner that interferes or might interfere with such customer’s relationship with
the Company or in an effort to obtain any such customer as a customer of any
other person or entity that conducts a business competitive with or similar to
the Company’s business, including without limitation the business of the
Division. For purposes of this Agreement, (1) if the Executive decides not to
extend the term of this Agreement or otherwise resigns, or if the Executive’s
employment is terminated by the Company for Cause, then “Post-employment Period”
shall mean the two (2) year period immediately following the Date of Termination
and (2) if the Company decides not to extend the

 

-9-



--------------------------------------------------------------------------------

term of this Agreement, or if the Company and the Executive mutually agree not
to extend the term of this Agreement, or if the Executive’s employment is
terminated by the Company without Cause, then “Post-employment Period” shall
mean the one (1) year period immediately following the Date of Termination.

(b)     If the Executive commits a breach or is about to commit a breach, of any
of the provisions of Sections 11 or 12 hereof, the Company shall have the right
to have the provisions of this Agreement specifically enforced by any court
having equity jurisdiction without being required to post bond or other security
and without having to prove the inadequacy of the available remedies at law, it
being acknowledged and agreed that any such breach or threatened breach will
cause irreparable injury to the Company and that money damages will not provide
an adequate remedy to the Company. In addition, the Company may take all such
other actions and remedies available to them under law or in equity and shall be
entitled to such damages as they can show they have sustained by reason of such
breach.

(c)     The parties acknowledge that the type and periods of restriction imposed
in the provisions of Sections 11 and 12 hereof are fair and reasonable and are
reasonably required for the protection of the Company and the goodwill
associated with the business of the Company; and that the provisions of Sections
11 and 12 have been specifically negotiated by sophisticated parties and are
given as an integral part of this Agreement.

13.     Term and Effect Prior to Change in Control.

a.     Term.   Except as otherwise provided for hereunder, the term of this
Agreement shall commence on the date hereof and shall remain in effect until the
third anniversary of the date hereof. On the second anniversary of the date
hereof, and on each subsequent anniversary date of the date hereof, the term of
this Agreement shall be automatically extended for successive one year periods
unless either the Company or the Executive provide each other with written
notice no later than 12 months prior to the expiration of the then current term
that this Agreement shall not extend beyond the end of the current term of the
Agreement. Notwithstanding any provision herein to the contrary, in the event
that a Change in Control occurs during the term of this Agreement (as it may be
extended pursuant to this Section 13(a)), the term of this Agreement shall end
on the last day of the Contract Period.

 

-10-



--------------------------------------------------------------------------------

b.     The Holding Company agrees to pay or provide the following compensation
and/or benefits in consideration of Executive’s continued employment as
President of the Division:

(i)     Executive’s initial base annual compensation will be $200,000;

(ii)     Executive shall be entitled to use of a new car (the make and model to
be approved by the president and chief executive officer of the Bank) every
three (3) years and shall be entitled to reimbursement of all costs and expenses
in connection with the operation thereof;

(iii)     Executive shall be entitled to reimbursement of all expenses incurred
in the performance of his duties; and

(iv)     Executive shall be entitled to vacations and sick days, in accordance
with the practices and procedures of the Company. The Executive also shall be
entitled to participate in the Company’s 401(k) plan and the Bank’s profit
sharing plan, and shall be entitled to hospital, health, medical and life
insurance, and any other benefits enjoyed, from time to time, by senior officers
of the Company, all upon terms as favorable as those enjoyed by other senior
officers of the Company, except that the Executive shall not be entitled to
participate in the Company’s bonus, stock option or restricted stock plans.
Notwithstanding anything in this Section 13 to the contrary, if the Company
adopts any change in the expenses allowed to, or fringe benefits provided for,
senior officers of the Company, and such policy is uniformly applied to all
senior officers of the Company (and any successor or acquirer of the Company),
then no such change shall be deemed to be contrary to this Section.

(v)     Executive shall be entitled to earn an annual commission in accordance
with the terms set forth in Exhibit A attached hereto.

14.     No Effect Prior to Change in Control.   This Agreement shall not affect
any rights of the Company to terminate the Executive prior to a Change in
Control. If the Executive’s employment is terminated by the Company without
Cause prior to a Change in Control (but not as a result of disability or death),
the Company shall continue to pay Executive the salary and provide him with the
benefits set forth in Section 13(b)(i)-(v) hereof until the end of the then
current term (as described in Section 13(a) hereof). In addition, if the
employment of the

 

-11-



--------------------------------------------------------------------------------

Executive by the Company is ended for any reason whatsoever prior to a Change in
Control, the provisions of Sections 11 and 12 hereof shall survive. Other than
as described in this Section 14, if the employment of the Executive by the
Company is ended for any reason whatsoever prior to a Change in Control, this
Agreement shall thereafter be of no further force and effect.

15.     Certain Reduction of Payments by the Company.

a.     Anything in this Agreement to the contrary notwithstanding, prior to the
payment of any compensation or benefits payable under Section 9 hereof, the
certified public accountants of the Company immediately prior to a Change of
Control (the “Certified Public Accountants”) shall determine as promptly as
practical and in any event within twenty (20) business days following the
termination of employment of Executive whether any payment or distribution by
the Company to or for the benefit of the Executive (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise) (a “Payment”) would more likely than not be nondeductible by the
Company for federal income tax purposes because of Section 280G of the Code,
and, if it is, then the aggregate present value of amounts payable or
distributable to or for the benefit of Executive pursuant to this Agreement
(such amounts are hereinafter referred to as “Agreement Payments”) shall be
reduced (but not below zero) to the Reduced Amount. For purposes of this
paragraph, the “Reduced Amount” shall be an amount expressed in present value
which maximizes the aggregate present value of Agreement Payments without
causing any Payment to be nondeductible by the Company because of said
Section 280G of the Code.

b.     If under paragraph a of this section the Certified Public Accountants
determine that any Payment would more likely than not be nondeductible by the
Company because of Section 280G of the Code, the Company shall promptly give the
Executive notice to that effect and a copy of the detailed calculation thereof
and of the Reduced Amount, and the Executive may then elect, in his sole
discretion, which and how much of the Agreement Payments shall be eliminated or
reduced (as long as after such election the aggregate present value of the
Agreement Payments equals the Reduced Amount), and shall advise the Company in
writing of his election within twenty (20) business days of his receipt of
notice. If no such election is made by the Executive within such twenty (20) day
period, the Company may elect which and how much of the Agreement Payments shall
be eliminated or reduced (as long as after

 

-12-



--------------------------------------------------------------------------------

such election the aggregate present value of the Agreement Payments equals the
Reduced Amount) and shall notify the Executive promptly of such election. For
purposes of this paragraph, present value shall be determined in accordance with
Section 280G(d)(4) of the Code. All determinations made by the Certified Public
Accountants shall be binding upon the Company and Executive and shall be made
within twenty (20) days of a termination of employment of Executive. The Company
may suspend for a period of up to thirty (30) days after termination of
employment the Lump Sum Payment and any other payments or benefits due to the
Executive under Section 9 hereof until the Certified Public Accountants finish
the determination and the Executive (or the Company, as the case may be) elect
how to reduce the Agreement Payments, if necessary. As promptly as practicable
following such determination and the elections hereunder, the Company shall pay
to or distribute to or for the benefit of Executive such amounts as are then due
to Executive under this Agreement and shall promptly pay to or distribute for
the benefit of Executive in the future such amounts as become due to Executive
under this Agreement.

c.     As a result of the uncertainty in the application of Section 280G of the
Code, it is possible that Agreement Payments may have been made by the Company
which should not have been made (“Overpayment”) or that additional Agreement
Payments which will not have been made by the Company could have been made
(“Underpayment”), in each case, consistent with the calculation of the Reduced
Amount hereunder. In the event that the Certified Public Accountants, based upon
the assertion of a deficiency by the Internal Revenue Service against the
Company or Executive which said Certified Public Accountant believe has a high
probability of success, determines that an Overpayment has been made, Executive
shall repay such Overpayment to the Company together with interest at the
applicable federal rate provided for in Section 7872(f)(2)(A) of the Code;
provided, however, that no amount shall be payable by Executive to the Company
in and to the extent such payment would not reduce the amount which is subject
to taxation under Section 4999 of the Code. In the event that the Certified
Public Accountants, based upon controlling precedent, determine that an
Underpayment has occurred, any such Underpayment shall be promptly paid by the
Company to or for the benefit of the Executive together with interest at the
applicable federal rate provided for in Section 7872(f)(2)(A) of the Code.

16.     Severance Compensation and Benefits Not in Derogation of Other
Benefits.   Anything to the contrary herein contained notwithstanding, the
payment or obligation to pay any

 

-13-



--------------------------------------------------------------------------------

monies, or the granting of any benefits, rights or privileges to Executive as
provided in this Agreement shall not be in lieu or derogation of the rights and
privileges that the Executive now has or will have under any plans or programs
of the Company, except that the Executive shall not be entitled to the benefits
of any other plan or program of the Company expressly providing for severance or
termination pay if the Executive is terminated without Cause or resigns for Good
Reason after a Change in Control.

17.     Miscellaneous.   The terms of this Agreement shall be governed by, and
interpreted and construed in accordance with the provisions of, the laws of New
Jersey and, to the extent applicable, federal law. This Agreement supersedes all
prior agreements and understandings with respect to the matters covered hereby.
The amendment or termination of this Agreement may be made only in a writing
executed by the Company and the Executive, and no amendment or termination of
this Agreement shall be effective unless and until made in such a writing. This
Agreement shall be binding upon any successor (whether direct or indirect, by
purchase, merger, consolidation, liquidation or otherwise) to all or
substantially all of the assets of the Company. This Agreement is personal to
the Executive and the Executive may not assign any of his rights or duties
hereunder, but this Agreement shall be enforceable by the Executive’s legal
representatives, executors or administrators. This Agreement may be executed in
two (2) or more counterparts, each of which shall be deemed an original, and it
shall not be necessary in making proof of this Agreement to produce or account
for more than one such counterpart.

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by its
duly authorized representatives pursuant to the authority of its Board, and the
Executive has personally executed this Agreement, all as of the day and year
first written above.

 

LAKELAND BANCORP, INC.

By:

 

/s/ Roger Bosma   

 

Roger Bosma, President

LAKELAND BANK

By:

 

/s/ Roger Bosma   

 

Roger Bosma, President

 

/s/ Steven Schachtel

 

Steven Schachtel

 

-14-



--------------------------------------------------------------------------------

EXHIBIT A

TERMS OF ANNUAL COMMISSION

During the term of this Agreement, or the Contract Period, as such terms are
used in this Agreement, the Executive shall be entitled to earn an annual
commission as follows:

1.     Executive shall be entitled to earn an annual commission based on the
“Net Income After Taxes of the Division” for the most recently completed fiscal
year, as determined by the Company’s chief financial officer, using the same
methodology that has historically been used in preparing the Division’s
financial statements, including the cost of funds.

2.     For purposes of this Agreement “Net Income After Taxes of the Division”
shall mean the net income of the entire Division, after taxes, and after
deducting salary, commissions and the federal and state taxes on such salary and
commissions, for the entire Division. The tax rate used in computing the Net
Income After Taxes of the Division shall be the Holding Company’s effective tax
rate. In determining Net Income After Taxes of the Division, the provision for
loan and lease losses shall be established by the Bank’s Chief Credit Officer.

3.     Executive shall earn the following commissions:

A.     No commission shall be paid to the Executive on the first $1,000,000 of
Net Income After Taxes of the Division.

B.     With respect to the amount, if any, of Net Income After Taxes of the
Division in excess of $1,000,000 (the amount of the excess over $1,000,000 is
referred to as the “Excess”), the Company shall retain 70% of such Excess and an
amount equal to 30% of such Excess shall be paid to Executive as a commission.

C.     There shall be a cap of $1,000,000 on the amount of the commission that
the Executive can earn for any one fiscal year. Any commission amounts that the
Executive would have been entitled to receive but for the preceding sentence
shall not be carried over into the next year and the Executive shall have no
rights to any such amounts in excess of the $1,000,000 annual cap.

4.     Any commission amounts earned for a fiscal year shall be paid to the
Executive by the 90th day of the next fiscal year.

5.     Executive is not guaranteed any commission.

 

-15-